El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Con el desarrollo de múltiples urbanizaciones con control de acceso y áreas comunes, han surgido una serie de interrogantes dirigidas a cuestionar la obligación de los de-sarrolladores de pagar las cuotas de mantenimiento por las áreas verdes y comunes de aquellas propiedades de las que son titulares y aún no se han vendido. A tono con ello, distintas asociaciones de residentes han instado pleitos re-quiriendo el pago a las desarrolladoras de estas cuotas por las unidades que son titulares, independiente de si éstas se *260han o no desarrollado.(1) Hoy nos corresponde arrojar luz a estas interrogantes.
En particular, la controversia ante la consideración de este Tribunal exige dictaminar si conforme a una escritura de condiciones restrictivas la desarrolladora de una urba-nización con acceso controlado se obligó a cumplir con el pago de las cuotas de mantenimiento una vez comenzaron las gestiones administrativas y financieras de la asociación de residentes, es decir, desde su fecha de constitución. A tales efectos, concluimos que ello dependerá de si la desa-rrolladora es la titular de la residencia conforme al Regla-mento y la escritura suscrita. Veamos.
i-H
El proyecto residencial de la urbanización Los Versalles (Urbanización) localizado en Mayagüez, Puerto Rico, fue edificado por Los Versailles, S.E. (Desarrolladora o recurrida). Este consta de 109 solares residenciales, calles y áreas comunales. El 21 de julio de 1998, la Desarrolladora incorporó a la Asociación de Residentes Los Versalles, Inc. (Asociación o peticionaria), con el propósito de que fungiera como administradora de la Urbanización y velara por el cumplimiento de los acuerdos, descritos más adelante, que se incluyeron en la constitución de la Urbanización con fa-cilidades de control de acceso.
Particularmente, el 5 de abril de 1999 se otorgó la Escri-tura Núm. 7 (Escritura) en torno a las condiciones restricti-vas que regirían la Urbanización. A su vez, a ésta se le in-corporó el Reglamento de la Asociación de Residentes Los Versalles, Inc. (Reglamento), el cual había sido suscrito el 31 de marzo del mismo año. La primera unidad fue vendida el *26127 de abril de 1999 y la administración de la Urbanización se traspasó a los titulares el 20 de noviembre de 2008.
En lo pertinente a la controversia de autos, es menester destacar que el referido Reglamento aplica a “todo el te-rreno, edificaciones, dependencias de la urbanización, a to-dos los titulares de los solares presentes y futuros, así como a los arrendatarios, huéspedes, visitas, invitados, emplea-dos”, entre otros allí enumerados. Art. 3 del Reglamento de la Asociación de Residentes Los Versalles, Inc., Apéndice, pág. 448. De igual forma, éste apresta que la Asociación es el órgano supremo de la Urbanización y está compuesta “por [tjodos los titulares de los solares que integran ‘La urbani-zación’ y por Versalles, S.E., sus sucesores, agentes, cesiona-rios y cualquier otra persona o personas que esta designe”. Art. 5 del Reglamento de la Asociación de Residentes Los Versalles, Inc., Apéndice, págs. 448-449. En este mismo ar-ticulado se establece que la Desarrolladora conservaría su carácter de miembro hasta tanto no renunciara voluntaria-mente o hasta el día primero de enero de 2010, lo que ocu-rriera primero.
Por otra parte, en el Art. 28 del mismo Reglamento se consigna que la Desarrolladora debe ser considerada como titular y dueña. El artículo dispone:
En [t]odo momento Los Versalles, S.E., sus sucesores, agen-tes y/o cesionarios; será considerada como la titular y dueña de la totalidad de los solares y unidades residenciales que compo-nen la urbanización hasta tanto no traspase esos derechos a los compradores y estos sean registrados en el libro de titulares. Art. 28 del Reglamento de la Asociación de Residentes Los Ver-salles, Inc. (Énfasis suplido). Apéndice, págs. 459-460.
Además, el Art. 44 del Reglamento, bajo estudio, esta-blece la obligación que tienen todos los titulares de aportar la cantidad de $150 al mes por los gastos comunes de ad-ministración y mantenimiento de la Urbanización. Parti-cularmente, decreta lo que sucede:
Los Titulares están obligados a contribuir proporcionalmente a los gastos para la administración, conservación, reparación y *262uso de los elementos comunes de ‘La urbanización’, así como a todos los demás gastos ordinarios u extraordinarios que fueran legítimamente acordados. Art. 44 del Reglamento de la Asocia-ción de Residentes Los Versalles, Inc. Apéndice, págs. 464-465.
Basados en estas disposiciones reglamentarias, en el 2012 la Asociación presentó una reclamación contra la De-sarrolladora ante el Tribunal de Primera Instancia. En ella, alegó que la Desarrolladora incumplió con su obliga-ción de pagar esa cuota de mantenimiento, lo cual le ge-neró una deuda ascendente a $1,862,136.75. Especificó que esta última es por razón de los solares y las unidades de vivienda de los cuales la Desarrolladora era titular desde el 1 de abril de 1999 hasta que respectivamente las tras-pasó a sus compradores. Asimismo, la Asociación le requi-rió los intereses por esta cantidad y los gastos de honora-rios, según contemplado por el Reglamento en aquellos casos en los que se tenga que requerir el cumplimiento de la obligación de la cuota de mantenimiento por la vía judicial. Solicitó, además, la recisión y la resolución de un préstamo que le fue otorgado por A & P Capital Corporation, alegado alter-ego de la Desarrolladora, para sufragar los gastos de administración y mantenimiento en tanto se culminaba la construcción y se concretaban las ventas de todas las unidades residenciales de la Urbanización.
Luego de varios trámites procesales, el 13 de febrero de 2012 la Desarrolladora presentó una Moción en Solicitud de Sentencia Sumaria, en la cual alegó que los gastos de administración y mantenimiento solamente le eran exigi-bles desde que cada solar tuvo una unidad residencial y fue inscrito ante el Registro de la Propiedad. Sustentó su ale-gato en las disposiciones reglamentarias reseñadas y en el segundo inciso de la parte expositiva de la Escritura, el cual particularizamos a continuación:
SEGUNDO: PROPÓSITO'. En el antes descrito inmueble VERSALLES, S.E. está desarrollando y construyendo un pro-yecto de solares con unidades residenciales unifamiliares, de aquí en adelante solar, a ser conocido con el nombre de LOS *263VERSALLES. Con el expreso y deliberado propósito de prote-ger la buena calidad de vida y el bienestar de los residentes así como el hacer prevalecer el carácter residencial, el valor y la armonía en el uso futuro del inmueble y las estructuras a construirse, se establece sobre el antes indicado inmueble las condiciones restrictivas o servidumbres en equidad que más adelante se indican para beneficio de todos los adquirentes y futuros dueños de los solares. (Enfasis en el original). Apén-dice, pág. 427.
La Desarrolladora adujo que de la precitada disposición se desprende que, para efectos de este proyecto residencial, el concepto “solar” solamente se constituye desde que en el terreno se edifica la unidad de vivienda para el cual fue concebido. Por consiguiente, argüyó que solamente podía ser considerada como una titular que adeudaba los gastos de mantenimiento, desde el momento cuando se constituyó una unidad residencial en los solares correspondientes y éstos fueron inscritos ante el Registro de la Propiedad.
El Tribunal de Primera Instancia acogió el razona-miento esbozado por la Desarrolladora y el 24 de julio de 2012 notificó una Sentencia Sumaria Parcial y Orden. Con-cluyó que de la Escritura surge que un solar solamente puede ser considerado como tal desde que en éste se in-cluye una unidad residencial unifamiliar. Es decir, cuando en la Escritura y en el Reglamento se utilizaba el concepto solar, esto implicaba que la unidad debía estar construida y lista para la venta; sujeto a que la agencia pertinente otorgara los permisos de uso. De lo contrario, no podía en-tenderse que la unidad estaba lista para su venta.
Luego de habérsele denegado la reconsideración presen-tada, la peticionaria recurrió al Tribunal de Apelaciones. Adujo que el foro primario incidió al adoptar una interpre-tación contraria a la Escritura y al Reglamento de la Ur-banización, además de que erró al no utilizar como fuente persuasiva las interpretaciones de este Tribunal en torno a la Ley de Propiedad Horizontal en controversias virtual-mente idénticas. En esencia, solicitó que se determinara que según las disposiciones reglamentarias aplicables, la *264Desarrolladora debía ser considerada como una titular y, por lo tanto, estaba sujeta al pago de las cuotas de mante-nimiento desde que comenzaron las obligaciones adminis-trativas y financieras de la Asociación.
Mediante una Sentencia notificada el 11 de diciembre de 2014, el foro apelativo intermedio confirmó el dictamen apelado y concluyó que acoger el reclamo de la Asociación, haría imposible el desarrollo de proyectos como el de autos en la Isla. Ello, pues las desarrolladoras se verían obliga-das a contribuir con los gastos de mantenimiento desde el comienzo de la construcción del proyecto, lo cual constituía una carga muy onerosa para esta industria.
Inconforme, la peticionaria presentó una reconsideración que también le fue denegada(2) y posteriormente recurrió ante nos. Reprodujo los argumentos esgrimidos ante los fo-ros apelados y nos solicitó que expidiéramos el auto de cer-tiorari y revocáramos el dictamen apelado. El 26 de junio de 2015 emitimos una Resolución en la que otorgamos un tér-mino para que la parte recurrida mostrara causa por la cual no debía expedirse el auto presentado. Esta compareció me-diante documento intitulado Moción en Cumplimiento de Orden para Mostrar Causa y reprodujo los argumentos aco-gidos por los foros recurridos. A tales efectos, contando con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver conforme a derecho.
A. La Ley de Control de Acceso de 1987 y la Ley de Propiedad Horizontal
La Ley Núm. 21 de 20 de mayo de 1987, según *265enmendada, conocida como la Ley de Control de Acceso de 1987 (23 LPRA see. 64 et seq.), está concebida con el pro-pósito de autorizar a que los municipios de Puerto Rico concedan permisos para el control del tráfico de vehículos de motor y el uso público de las calles en urbanizaciones y comunidades públicas y privadas. Por consiguiente, en este contexto se legisló para que el consejo o la junta pudieran imponer una cuota para cubrir los costos y gastos de ins-talación y mantenimiento del sistema. Véase 23 LPRA see. 64d-3. En este sentido, el estatuto contempla la obligación de pago sobre los propietarios de las fincas inscritas, los que autoricen la solicitud, los adquirientes de una finca ubicada en este tipo de urbanización, toda persona que ad-venga dueña del inmueble cuando la solicitud fue hecha por el desarrollador, urbanizador o constructor, y todo pro-pietario que se haya comprometido a tal pago. Id.
Empero, la Ley de Control de Acceso no contempla la situación de autos en la que se dilucida desde cuándo surge la responsabilidad del desarrollador de una urbanización, si alguna, de cumplir con la obligación del pago de la cuota de mantenimiento.
Ante tal realidad, la Asociación plantea que la Ley de Propiedad Horizontal, Ley Núm. 104 de 23 de junio de 1958, según enmendada, 31 LPRA see. 1291 et seq., resulta per-suasiva para la disposición de la controversia planteada. Es-pecíficamente, lo resuelto por este Tribunal en Asoc. Cond. Balcones S.Ma. v. Los Frailes, 154 DPR 800 (2001). No les asiste la razón.
En Asoc. Cond. Balcones S.Ma. v. Los Frailes, supra, pág. 809, se dilucidó “si el titular de un apartamento pro-yectado y no construido está en la obligación legal de con-tribuir a los gastos comunes del condominio mediante el pago de cuotas de mantenimiento”. Específicamente, este Tribunal resolvió que el “criterio crítico para imponer dicha responsabilidad es la titularidad que sobre el apartamento [sic] se ostenta y no el estado físico de éste”. íd., pág. 817. *266Para ello, se descartó que la responsabilidad del desarro-llador comenzaba con la emisión del permiso de uso de la agencia administrativa correspondiente.
Ahora bien, las expresiones de este Tribunal se limitaron al contexto de la Ley de Propiedad Horizontal, que no rige, necesariamente, el desarrollo de urbanizaciones con control de acceso. La Ley de Control de Acceso regula el acceso a las calles de una determinada urbanización. Así, el arreglo interno de la copropiedad de los bienes comunes en esa urbanización se regirá de acuerdo con el Código Civil o el acuerdo entre las partes.
B. Interpretación de contratos
Como es ampliamente conocido, en nuestra jurisdicción rige el principio de libre contratación. Los contratos nacen desde que las partes consienten en dar alguna cosa o prestar algún servicio. Art. 1206 del Código Civil de Puerto Rico, 31 LPRAsec. 3371. Cónsono con este principio, este Tribunal ya ha interpretado que la constitución y el reglamento de una asociación privada constituye un contrato entre la asociación y sus miembros. Logia Adelphia v. Logia Adelphia, 72 DPR 488, 496 (1951). Véase, además, Amador v. Conc. Igl. Univ. de Jesucristo, 150 DPR 571, 582 (2000).
De esta forma, cuando las partes contratantes emprenden un negocio jurídico, pueden incluir las cláusulas y condiciones que tengan a bien considerar, siempre que éstas no sean contrarias a la ley, la moral y el orden público. Art. 1207 del Código Civil de Puerto Rico, 31 LPRA see. 3372. Véanse, además: Cond. Prof. S.J.H. Centre v. P.R.F., Inc., 133 DPR 488, 503 (1993); BPPR v. Sucn. Talavera, 174 DPR 686, 693 (2008). Así pues, las obligaciones contraídas conforme a nuestro ordenamiento, tendrán fuerza de ley entre los contratantes y deberán ser cumplidas según estos. Art. *2671044 del Código Civil de Puerto Rico, 31 LPRA sec. 2994. Es decir, una vez concurren las condiciones esenciales para su validez, los tribunales no pueden relevar a una parte de cumplir con lo que se obligó a dar o a hacer con este. De Jesús González v. A.C., 148 DPR 255, 271 (1999).
Acorde con lo anterior, es principio reiterado que un contrato no está sujeto a interpretación cuando sus términos son claros y específicos. Es decir, cuando un acuerdo no es ambiguo ni deja margen a dudas, las partes están vinculadas por este y así deberá ser aplicado. Art. 1233 del Código Civil de Puerto Rico, 31 LPRA see. 3471. Véase, además, Rivera Rodríguez v. Rivera Reyes, 168 DPR 193, 212 (2006).
Ahora bien, en caso de que se requiera interpretación, el Código Civil de Puerto Rico establece unas reglas básicas que regirán supletoriamente para guiar el análisis de la dis-posición en cuestión. Véanse los Arts. 1233-1241 del Código Civil de Puerto Rico, 31 LPRA sees. 3471-3479. En términos generales, estos preceptos establecen que cuando no pode-mos depender del sentido literal de las palabras, debemos recurrir a interpretar la intención que tuvieron las partes al contratar. Al respecto, este Tribunal ha expuesto que
[l]a intención de las partes es el criterio fundamental dis-puesto en el Código Civil para fijar el alcance de las obligacio-nes contractuales. Es tan fundamental este criterio de inten-ción que el Código proclama su supremacía al disponer que la intención evidente de las partes prevalecerá sobre las pala-bras, aun cuando éstas parecieran contrarias a aquélla. Merle v. West Bend Co., 97 DPR 403, 409-410 (1969).
A tales efectos, el juzgador deberá considerar los actos anteriores, coetáneos y posteriores, así como todas las cir-cunstancias que concurrieron al momento de la contratación. No obstante, deberá ser cauteloso y no encon-trar “en él cosas distintas y casos diferentes de aquéllos sobre que los interesados se propusieron contratar”. Art. 1235 del Código Civil de Puerto Rico, 31 LPRA see. 3473. *268Es pues, función del juzgador armonizar el conjunto de los términos del contrato con la verdadera intención de las partes. Carrillo Norat v. Camejo, 107 DPR 132, 138 (1978).
Según los principios discutidos y a los fines de atender la controversia de marras, procedemos a elaborar en torno al derecho aplicable a la responsabilidad del desarrollador de pagar las cuotas de mantenimiento en el contexto de una urbanización con control de acceso.
C. La obligación del desarrollador de pagar las cuotas de mantenimiento
De manera general, el Código Civil de Puerto Rico establece que “[t]odo copropietario tendrá derecho para obligar a los partícipes a contribuir a los gastos de conservación de la cosa o derecho común”, pudiendo estar exento solo aquel que renuncie a la parte que le pertenece. Art. 329 del Código Civil de Puerto Rico, 31 LPRA see. 1274. A pesar de que esta norma establece, en términos generales, la obligación que tiene todo copropietario de contribuir con los gastos de conservación de una cosa común, en nuestra jurisdicción, como anticipamos, no hay una disposición estatutaria que establezca los desarrolladores son copropietarios y responsables de pagar por las cuotas de mantenimiento en las urbanizaciones.
En ausencia de un estatuto que regule o suplemente ex-presamente el derecho aplicable a la controversia de autos, lo que corresponde es recurrir directamente al contrato sus-crito entre las partes para dilucidar si el Tribunal de Apela-ciones actuó correctamente al confirmar el dictamen del foro primario en cuanto a que la Desarrolladora solamente es-taba obligada a pagar las cuotas de mantenimiento desde que cada solar tenía una unidad de vivienda edificada y es-taba lista para la venta con su correspondiente permiso de uso.
*269I — I hH i — i
Según los acuerdos suscritos entre las partes y el dere-cho expuesto, nos es forzoso concluir que los foros apelados incidieron en su determinación. Veamos.
De acuerdo con el Art. 44 del Reglamento, todos los ti-tulares están obligados a contribuir proporcionalmente con los gastos de administración, conservación, reparación y uso de los elementos comunes. Por su parte, el Art. 28 del referido Reglamento diáfanamente establece que en “[t\odo momento Los Versalles, S.E., sus sucesores, agentes y/o ce-sionarios; será considerada como la titular y dueña de la totalidad de los solares y unidades residenciales que com-ponen la urbanización hasta tanto no traspase esos dere-chos a los compradores”.
De tales disposiciones emana el hecho de que los esta-tutos que rigen la administración de la Urbanización, es-tablecen que la Desarrolladora es una titular y como tal, está sujeta a la obligación del pago de la cuota de mante-nimiento impuesta por el mismo cuerpo estatutario. Tal compromiso, a su vez, está contemplado en el Art. 329 del Código Civil, supra, que impone a todo copropietario el de-ber de contribuir a los gastos de conservación de la cosa o derecho común.
Por otra parte, en ninguno de los estatutos que rige la administración se impone el requisito que pretende agre-gar la parte recurrida, en tanto sostiene que solo se convir-tió en titular con obligación de pagar cuando en cada solar que poseía se edificó la unidad con su correspondiente per-miso de uso y se inscribió ante el Registro de la Propiedad. No nos persuade el argumento que intenta hilvanar la De-sarrolladora en cuanto a que esta interpretación se des-prende del propósito consignado en el segundo inciso de la Escritura de constitución de la Urbanización. En particular, cuando se expuso que en el “inmueble VERSALLES, S.E. [se] está desarrollando y construyendo un proyecto de solares con unidades residenciales unifamiliares, de aquí *270en adelante solar”. Apéndice del Certiorari, Escritura Nú-mero Siete (7), pág. 427. De esta expresión solamente se puede colegir que el propósito del proyecto residencial era el desarrollo de solares donde ubicarían unidades residencia-les familiares. De ninguna manera, se puede sostener la in-terpretación acogida por los foros recurridos, en cuanto a que de la disposición citada se desprende que para propósi-tos de este proyecto “la descripción de lo que significa ‘solar’ en la escritura número siete es a un proyecto de solares con unidades residenciales unifamiliares”. (Enfasis suprimido). Apéndice del Certiorari, Sentencia Sumaria Parcial y Or-den, pág. 221. Esto, además de ser ajeno al sentido literal de las palabras, es disonante a la intención que dimana de la disposición interpretada por los foros recurridos.
Recordemos que el inciso interpretado se refiere al propó-sito de la constitución de la Escritura y no a un intento de los contratantes por definir conceptos y mucho menos atri-buir el significado que le otorgaron los foros recurridos. No podemos perder de perspectiva que los tribunales no pueden acoger una interpretación contraria al sentido literal de las palabras suscritas por los contratantes, o de la intención manifiesta de éstos, con el solo propósito de relevar a una parte de su cumplimiento. El hecho de que la aplicación de los términos y las condiciones del contrato pueda ser en de-trimento para una de las partes, no es motivo para alterar o ignorar lo allí consignado por los contratantes.
De acuerdo con el análisis expuesto, es menester de este Tribunal concluir que los foros recurridos erraron al deter-minar que de la Escritura en controversia se desprende que el concepto solar incluye la estructura designada para una unidad familiar y, por lo tanto, la obligación de la Desarro-lladora solamente surgía desde que se efectuó tal construc-ción y la unidad estaba lista para la venta. Tal interpreta-ción no se sostiene a la luz del texto en cuestión.
Por consiguiente, prevalecen las disposiciones reglamen-tarias discutidas que le imponen a todo titular la obligación *271de cumplir con el pago de las cuotas de mantenimiento de la Urbanización, siendo la Desarrolladora considerada como la titular de los solares y las unidades residenciales mientras éstas no fueron traspasadas a sus compradores. Esta obli-gación quedó constituida desde el momento en que comen-zaron las gestiones administrativas y financieras de la Aso-ciación, lo cual corresponde al día en que se entregó la primera casa del proyecto a su comprador. Véase Art. 51 del Reglamento de la Asociación de Residentes Los Versalles, Inc.
IV
Por los fundamentos expuestos, se expide el auto de “cer-tiorari”, se revoca a los foros recurridos y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos, según lo aquí resuelto.
La Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez oncurrieron sin opinio-nes escritas. El Juez Asociado Señor Feliberti Cintrón se inhibió.

 Véase M. García Cárdenas, Derecho de urbanizaciones: servidumbres en equidad, controles de acceso e instalaciones vecinales, San Juan, Ed. InterJuris, 2010, págs. 94-97, 127-128 y 142. Además, y a modo de ejemplo, Asociación de Residentes Sabanera del Río v. Prisa, S. E., KLAN201100185.


 De la Resolución, notificada el 27 de marzo de 2015, en la que se denegó la reconsideración presentada por la Asociación, surge que el juez González Vargas “reconsideraría a los fines de acoger el criterio de unidad construida y no vendida como el factor para que pueda ser exigible al desarrollador la cuota de manteni-miento en lugar de la fecha cuando se expida el permiso de uso, conforme al caso Asoc. Residentes Sabana del Río v. PRISA, SE, 2012 TA 578”. Apéndice del Certio-rari, Resolución del Tribunal de Apelaciones, págs. 3-4.